Citation Nr: 0414545	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disk disease at L4- L5, postoperative status, 
with radiation to the lower extremities.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.  

3.  Entitlement to a compensable rating for residuals of 
fracture of the mandible.  

4.  Entitlement to a compensable rating for residuals of 
abdominal
 injuries and hemorrhage of the pancreas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
January 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied entitlement to increased ratings 
for residuals of fracture of the mandible and residuals of 
abdominal injuries and hemorrhage of the pancreas.  The RO 
also determined that new and material evidence to reopen 
claims for service connection for degenerative disk disease 
at L4- L5, postoperative status, with radiation to the lower 
extremities, and for an eye disorder had not been received.  

Service connection for both disabilities had previously been 
denied by rating decisions of May 1996 and December 1996; the 
veteran did not appeal those determinations.  In accordance 
with Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996), 
an RO determination as to whether evidence is "new and 
material" for the purpose of reopening is subject to de novo 
adjudication by the Board.  

In August 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

An April 2003 letter to the veteran addressed the need for 
evidence to support the increased rating claims involving the 
mandible and gastrointestinal disabilities but did not 
correctly explain the evidence necessary to establish 
entitlement to increased ratings; the explanation pertained 
instead to service connection claims.  

Although the earlier November 2000 letter advised the veteran 
that evidence showing that his jaw and digestive system 
conditions had worsened should be submitted, the letter does 
not satisfy the other Quartuccio elements.  The November 2000 
letter referable to reopening of the previously denied 
claims, issued less than a week after the VCAA of 200 became 
law clearly did not satisfy the specifications set forth in 
Quartuccio, supra.

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  


Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Where VA has failed to provide adequate notice, a remand is 
required.  See Quartuccio, supra; see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  Furthermore, 
it would be contrary to the law and potentially prejudicial 
to the veteran for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In March 2001 the veteran underwent VA dental/oral and 
gastrointestinal examinations in connection with his claim 
for increased ratings.  Although both reports set forth a 
summary of the history of each disability based on 
information received from the veteran, the veteran's claims 
file was not made available for review to the examiners in 
conjunction with the examinations.  It is well established 
that a claimant's file must be made available for review by 
an examiner who conducts an examination to be used to 
determine entitlement to VA disability benefits.  Schafrath 
v. Derwinski, 1 Vet. App 589 (2001).  

The fact that the March 2001 VA examinations were conducted 
without access to the appellant's claims file renders the 
subject examinations inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003).  ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  




("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

With respect to the gastrointestinal disability, the veteran 
stated at his Travel Board hearing that he experiences pain 
and nausea and has eating problems associated with his 
abdominal surgery and he related that he has been told that 
recurrent hernias and an episode of bleeding from the penis 
were related to that surgery.  The Board believes that the 
record as it presently stands provides an insufficient basis 
for evaluating these assertions and that further medical 
opinion is required.  

In addition, records relating to VA treatment are incomplete.  
The veteran indicated at the hearing that he receives his 
treatment at a VA facility in Northport and Tuscaloosa and 
sees specialists at the VA Medical Center in Birmingham.  
Some records from Tuscaloosa and Birmingham are on file but 
it does not appear that any reports from Northport are of 
record.  In any event, the most recent VA treatment records 
date from 2000.  

Before a reexamination is performed, the veteran should be 
given an opportunity to submit statements from a VA physician 
whom he claims has given him information favorable to his 
abdominal disability claim.  Specifically, he should be given 
an opportunity to submit a statement from a specialist, whose 
name he does not recall (see transcript, pp 17-18), who told 
him that his hernias were related to his abdominal injuries.  

The Board observes that additional due process requirements 
may apply pursuant to the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify any 
other healthcare providers, VA and non-
VA, inpatient and outpatient, who have 
examined or treated him for his mandible 
disability or abdominal disability since 
March 2001.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding treatment reports 
from the Tuscaloosa, Birmingham and 
Northport VA medical facilities for the 
periods relevant to the veteran's claim.  

The veteran should be given an 
opportunity to obtain and submit a 
statement from any VA physician who told 
him that his hernias are related to his 
service-connected abdominal injury 
residuals or surgery performed because of 
that injury.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
should notify the veteran that it has 
been unable to obtain such records and 
identify the specific records not 
obtained, explain the efforts used to 
obtain those records, and describe any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special gastrointestinal examination of 
the veteran by a gastrointestinal 
specialist or other available appropriate 
medical specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the nature and extent of 
severity of all residuals of abdominal 
injury with hemorrhage of the pancreas.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical matters:  

(a)  All residuals of the 
abdominal injury in service 
with hemorrhage of the 
pancreas should be 
specifically itemized and 
described.  

(b)  The examiner should 
express an opinion as to 
whether gastrointestinal 
symptoms reported by the 
veteran (including pain, 
nausea, eating difficulty) 
are related to the service-
connected abdominal 
disability.  

(c)  The examiner should 
express an opinion as to 
whether the veteran's hernias 
are related to the service-
connected abdominal 
disability.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  The VBA AMC should arrange for a VA 
dental examination of the veteran by a 
dentist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of fracture residuals of the mandible.  

The claims file, a copy of the criteria 
under 38 C.F.R. § 4.150 (2003 for rating 
dental disorders), and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


